Cite as 27 I&N Dec. 130 (BIA 2017)

Interim Decision #3904

Matter of Blanca Eloisa PANGAN-SIS, Respondent
Decided October 6, 2017
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
An alien seeking to qualify for the exception to inadmissibility in section 212(a)(6)(A)(ii)
of the Immigration and Nationality Act, 8 U.S.C. § 1182(a)(6)(A)(ii) (2012), must satisfy
all three subclauses of that section, including the requirement that the alien be “a VAWA
self-petitioner.”
FOR RESPONDENT: Lauren D. Cusitello, Esquire, San Diego, California
FOR THE DEPARTMENT OF HOMELAND SECURITY: Sarah L. Martin, Associate
Legal Advisor
BEFORE: Board Panel: MALPHRUS, MULLANE, and CREPPY, Board Members.
MULLANE, Board Member:

In a decision dated December 17, 2015, an Immigration Judge terminated
the removal proceedings against the respondent. The Department of
Homeland Security (“DHS”) has appealed from that decision. The appeal
will be sustained, the removal proceedings will be reinstated, and the record
will be remanded to the Immigration Judge.

I. FACTUAL AND PROCEDURAL HISTORY
The respondent was initially charged with, and conceded, removability
under section 212(a)(7)(A)(i)(I) of the Immigration and Nationality Act,
8 U.S.C. § 1182(a)(7)(A)(i)(I) (2012), as an alien who is not in possession of
a valid immigrant visa or entry document. On November 5, 2014, the DHS
withdrew this charge and charged the respondent with removability under
section 212(a)(6)(A)(i) of the Act, for being present in the United States
without being admitted or paroled. On December 17, 2015, the respondent
conceded removability on the amended charge. The Immigration Judge
terminated proceedings, because he concluded that the respondent qualifies
for the exception to this ground of removability under section 212(a)(6)(A)(ii)
of the Act.

130

Cite as 27 I&N Dec. 130 (BIA 2017)

Interim Decision #3904

II. ANALYSIS
Section 212(a)(6)(A) of the Act provides as follows:
(i) In General
An alien present in the United States without being admitted or paroled, or who
arrives in the United States at any time or place other than as designated by the
Attorney General, is inadmissible.
(ii) Exception for Certain Battered Women and Children
Clause (i) shall not apply to an alien who demonstrates that—
(I) the alien is a VAWA self-petitioner;
(II) (a) the alien has been battered or subjected to extreme cruelty by a spouse
or parent, or by a member of the spouse’s or parent’s family residing in the same
household as the alien and the spouse or parent consented or acquiesced to such
battery or cruelty, or
(b) the alien’s child has been battered or subjected to extreme cruelty by a
spouse or parent of the alien (without the active participation of the alien in the
battery or cruelty) or by a member of the spouse’s or parent’s family residing in
the same household as the alien when the spouse or parent consented to or
acquiesced in such battery or cruelty and the alien did not actively participate in
such battery or cruelty, and
(III) there was a substantial connection between the battery or cruelty described
in subclause (I) or (II) and the alien’s unlawful entry into the United States.

The issue presented in this case is whether an alien who seeks to qualify
for the exception to inadmissibility under section 212(a)(6)(A)(ii) of the Act
must satisfy all three subclauses of the exception, including the requirement
that the alien be a VAWA self-petitioner. 1 We review this question of law
de novo. 8 C.F.R. § 1003.1(d)(3)(ii) (2017).
The Immigration Judge concluded that the language of section
212(a)(6)(A)(ii)(III), which references subclauses (I) and (II) in the
disjunctive, indicates that Congress intended that aliens need only satisfy
either subclauses (I) or (III), or subclauses (II) and (III). He concluded that
even though the respondent is not a VAWA self-petitioner and thus cannot
satisfy subclause (I), she was “fleeing from an extended period of domestic
1

“VAWA” is the short title for the Violence Against Women Act of 1994, which was
enacted as Title IV of the Violent Crime Control and Law Enforcement Act of 1994, Pub.
L. No. 103-322, 108 Stat. 1796, 1902. To qualify as a “VAWA self-petitioner,” an alien
is generally required to show that his or her abuser is a spouse or parent who is either a
United States citizen or a lawful permanent resident. See section 101(a)(51) of the Act,
8 U.S.C. § 1101(a)(51) (2012) (also including certain applicants under the Nicaraguan
Adjustment and Central American Relief Act, Pub. L. No. 105-100, 111 Stat. 2160, 2193;
the Cuban Refugee Adjustment Act of 1966, Pub. L. No. 89-732, 80 Stat. 1161; and the
Haitian Refugee Immigration Fairness Act of 1998, Pub. L. No. 105-277, 112 Stat.
2681-538).

131

Cite as 27 I&N Dec. 130 (BIA 2017)

Interim Decision #3904

violence” in Guatemala at the hands of her Guatemalan citizen spouse,
satisfying subclauses (II) and (III), and entitling her to the exception to the
ground of removability.
The DHS argues that the respondent must satisfy all three subclauses of
section 212(a)(6)(A)(ii) of the Act and that because the respondent is not a
VAWA self-petitioner as required under subclause (I), she does not qualify
for this exception. The respondent agrees with the Immigration Judge’s
interpretation of the statute. She contends that the statute is ambiguous,
given the lack of a conjunction after subclause (I) and the disjunctive in
subclause III. The respondent argues that because subclause (III) requires a
“substantial connection” between the battery or cruelty described in
subclause (I) or (II), an alien need only satisfy either (I) or (II), but not both.
A. Statutory Language
In interpreting section 212(a)(6)(A)(ii) of the Act, we look first to the
plain meaning of its statutory language and give effect to that meaning
when possible. See Robinson v. Shell Oil Co., 519 U.S. 337, 340–41 (1997);
Lagandaon v. Ashcroft, 383 F.3d 983, 987 (9th Cir. 2004). Moreover, in
“ascertaining the plain meaning of the statute, [we] must look to the
particular statutory language at issue,” its context, and “the language and
design of the statute as a whole.” Nadarajah v. Gonzales, 443 F.3d 1069,
1076 (9th Cir. 2006) (quoting K Mart Corp. v. Cartier, Inc., 486 U.S. 281,
291 (1988)); see also Robinson, 519 U.S. at 341; Matter of Richmond,
26 I&N Dec. 779, 783 (BIA 2016).
As a general matter, the placement of the word “and” at the end of the
second to last subclause in a statute indicates that all subclauses of the statute
must be satisfied. See generally 1A Norman J. Singer & J.D. Shambie
Singer, Sutherland Statutes and Statutory Construction § 21:14 (7th ed.),
Westlaw (database updated Nov. 2016) (“Where two or more requirements
are provided in a section and it is the legislative intent that all the
requirements be fulfilled in order to comply with the statute, the conjunctive
‘and’ should be used.”). Thus, the most natural reading of section
212(a)(6)(A)(ii) is that the respondent must satisfy subclauses (I), (II), and
(III) of that section, but subclause (III) may be satisfied two different ways.
However, since the language in subclause (III) refers to “subclauses (I) or
(II)” in the disjunctive, we agree with the respondent that the language of
section 212(a)(6)(A)(ii) of the Act is ambiguous.

132

Cite as 27 I&N Dec. 130 (BIA 2017)

Interim Decision #3904

B. Legislative History
“Where the statutory language is unclear, we consider legislative history
to help discern congressional intent.” Matter of L-A-C-, 26 I&N Dec. 516,
518 (BIA 2015). The statutory language at issue in this case was added by
section 301(c)(1) of the Illegal Immigration Reform and Immigrant
Responsibility Act (“IIRIRA”) of 1996, Division C of Pub. L. No. 104-208,
110 Stat. 3009-546, 3009-578. The legislative history of the IIRIRA does
not contain any explicit consideration of the statutory language in question
and thus is of limited assistance in interpreting Congress’ intent. However,
a review of the legislative history of the VAWA and the reasons for its
enactment are instructive in discerning congressional intent for this
provision. See United States v. Lewis, 67 F.3d 225, 228–29 (9th Cir. 1995)
(“Particular phrases must be construed in light of the overall purpose and
structure of the whole statutory scheme.”).
Under the Immigration and Nationality Act of 1952, ch. 477, 66 Stat. 163,
aliens who married United States citizens or lawful permanent residents were
granted immediate lawful permanent resident status. Concerns about
marriage fraud under such a framework prompted Congress to pass the
Immigration Marriage Fraud Amendments of 1986, Pub. L. No. 99-639,
100 Stat. 3537, which created a 2-year conditional period before lawful
permanent resident status could be granted to the alien spouse. See section
216 of the Act, 8 U.S.C. § 1186a (2012); see also Matter of Munroe, 26 I&N
Dec. 428, 430 (BIA 2014). However, because the United States citizen or
lawful permanent resident spouse’s consent and cooperation were required
to file a joint petition to remove the conditional status, these amendments
resulted in giving the United States citizen or lawful permanent resident
spouse considerable leverage over their foreign national spouse. In turn, this
created a situation in which abused alien spouses were reluctant to leave their
United States citizen or lawful permanent resident abuser for fear of losing
their potential to adjust their status. William A. Kandel, Cong. Research
Serv., R42477, Immigration Provisions of the Violence Against Women Act
(VAWA) 21–22 (2012).
Congress sought to remedy this situation by creating the battered spouse
waiver, which was included in the Immigration Act of 1990, Pub. L. No.
101-649, § 701(a)(4), 104 Stat. 4978, 5085, and which is codified in section
216(c)(4)(C) of the Act. This provision waives the requirement to submit a
petition and appear for an interview to remove conditional resident status for
aliens who entered their marriage in good faith, but who (or whose child)
was battered or suffered extreme cruelty by the United States citizen or
lawful permanent resident spouse (or parent). According to the House
Judiciary Committee Report related to this provision, its purpose “is to
133

Cite as 27 I&N Dec. 130 (BIA 2017)

Interim Decision #3904

ensure that when the U.S. citizen or permanent resident spouse or parent
engages in battering or cruelty against a spouse or child, neither the spouse
nor child should be entrapped in the abusive relationship by the threat of
losing their legal resident status.” H.R. Rep. No. 101-723(I), at 78 (1990),
reprinted in 1990 U.S.C.C.A.N. 6710, 6758.
To further expand protection for battered alien spouses of United States
citizens and lawful permanent residents, Congress passed the VAWA in
1994, which included provisions allowing an alien who is battered or subject
to extreme cruelty at the hands of a United States citizen or lawful permanent
resident spouse to adjust his or her status through the self-petitioning process.
The House Judiciary Committee Report accompanying the legislation
explained its purpose as follows:
Domestic battery problems can become terribly exacerbated in marriages where
one spouse is not a citizen, and the non-citizens [sic] legal status depends on his or
her marriage to the abuser. Current law fosters domestic violence in such situations
by placing full and complete control of the alien spouse’s ability to gain permanent
legal status in the hands of the citizen or lawful permanent resident spouse. . . .
....
. . . The purpose of permitting self-petitioning is to prevent the citizen or resident
from using the petitioning process as a means to control or abuse an alien spouse.

H.R. Rep. No. 103-395, at 26, 37 (1993), 1993 WL 484760; see also 140
Cong. Rec. H10,693, H10,693 (daily ed. Oct. 4, 1994) (statement of Rep.
Schumer), 1994 WL 545675, at *H10,693-01 (stating that the VAWA
“permits immigrant spouses of United States citizens to escape from their
abusive spouses without risking deportation”).
This legislative history makes clear that in enacting these laws, Congress
intended to protect vulnerable aliens from domestic abuse at the hands of a
United States citizen or lawful permanent resident spouse. The Violence
Against Women Act of 2000 (“VAWA 2000”), Division B of Pub. L. No.
106-386, 114 Stat. 1491, which reauthorized the 1994 VAWA and contained
the Battered Immigrant Women Protection Act of 2000, id. § 1501, 114 Stat.
at 1518, reflects Congress’ continued focus on the status of the abuser as a
United States citizen or lawful permanent resident. The House Conference
Report also states that the VAWA 2000 is “designed to improve on efforts
made in VAWA 1994 to prevent immigration law from being used by an
abusive citizen or lawful permanent resident spouse as a tool to prevent an
abused immigrant spouse from reporting abuse or leaving the abusive
relationship.” H.R. Rep. No. 106-939, at 111 (2000) (Conf. Rep.) (Joint
Explanatory Statement), 2000 WL 1479163, at *111; see also Matter of
A-M-, 25 I&N Dec. 66, 74–75 (BIA 2009).

134

Cite as 27 I&N Dec. 130 (BIA 2017)

Interim Decision #3904

C. Scope of Section 212(a)(6)(A)(ii) of the Act
Given Congress’ consistent focus on preventing United States citizens
and lawful permanent residents from using their status to abuse and control
their alien spouses and children, the most reasonable interpretation of the
exception in section 212(a)(6)(A)(ii) of the Act is that an alien must satisfy
subclauses (I), (II), and (III) of that provision. The disjunctive language in
subclauses (II) and (III) does not contravene this interpretation. Consistent
with the overall legislative purpose of the VAWA, subclause (II) reflects a
desire by Congress to expand the protection for abused aliens to cover abuse
committed not only by United States citizen and lawful permanent resident
spouses and parents but also by members of the household where the abuser
is acting at the direction of the United States citizen and lawful permanent
resident. Subclause (III) also expands eligibility for the exception by only
requiring that abuse suffered either under subclause (I) (in connection with
an alien’s VAWA self-petitioner status) or under subclause (II) be
substantially connected to the unlawful entry. The practical effect of this
interpretation is that a spouse of a United States citizen or lawful permanent
resident who suffers abuse is covered. However, coverage is not extended to
aliens who are married to non-United States citizens and non-lawful
permanent residents, because such persons lack “immigration leverage” over
their spouses.
The respondent’s contention that interpreting section 212(a)(6)(A)(ii) this
way effectively renders subclause (II) superfluous is not persuasive. While
subclauses (I) and (II) overlap, there are important differences between the
subclauses that cannot be overlooked. For example, subclause (II) covers
abuse that the alien may suffer after attaining VAWA self-petitioner status.
As discussed above, it also covers abuse committed by members of a
spouse’s or parent’s household. Consistent with the legislative history of the
VAWA, that provision still requires that such abuse be connected to a United
States citizen or lawful permanent resident spouse or parent who is directing
the abuse. Although subclauses (I) and (II) may overlap in certain
circumstances, this overlap reflects Congress’ intent to ensure that there
would not be a gap in coverage for aliens who are abused by, or with the
consent of, United States citizen or lawful permanent resident spouses or
parents.
The Immigration Judge’s interpretation, on the other hand, would vastly
expand the reach of this provision. Allowing an alien to qualify for the
exception in section 212(a)(6)(A)(ii) of the Act by satisfying only subclauses
(II) and (III) would effectively remove the connection to a United States

135

Cite as 27 I&N Dec. 130 (BIA 2017)

Interim Decision #3904

citizen or lawful permanent resident abuser. 2 It would thus apply to any
domestic abuse situation in the world. The respondent’s case illustrates this
expansive interpretation because she alleges that she was abused by her
Guatemalan spouse, who is not a United States citizen or lawful permanent
resident. Congress was concerned with “placing full and complete control
of the alien spouse’s ability to gain permanent legal status in the hands of the
citizen or lawful permanent resident spouse,” not with creating an exception
to a ground of inadmissibility for domestic abuse of an alien that takes place
outside the United States. H.R. Rep. No. 103-395, at 26. It is unlikely that
Congress intended to create such a sweepingly broad exception to this very
common ground of inadmissibility.
Furthermore, interpreting the exception to only require satisfaction of
subclauses (II) and (III) would leave this respondent in an unusual situation,
because she would not be removable for entering the United States without
inspection, yet she would have no legal status in the United States. Congress
could not have intended such a result. Examining the VAWA framework as
a whole, it is clear that Congress intended to remove obstacles for a
vulnerable subset of abused aliens seeking to adjust their status through the
VAWA. Thus, we agree with the DHS that it is more reasonable to conclude
that Congress enacted the exception to prevent the ground of inadmissibility
from being used to disqualify a VAWA self-petitioner from adjusting her
status. See section 245(a) of the Act, 8 U.S.C. § 1255(a) (2012).
Accordingly, all three subclauses, including subclause (I) requiring
VAWA self-petitioner status, must be satisfied to qualify for the exception
under section 212(a)(6)(A)(ii) of the Act. 3

2
Although the VAWA self-petitioning provisions can apply to abuse committed abroad,
a connection to a United States citizen or lawful permanent resident abuser is still required.
See sections 204(a)(1)(A)(v), (B)(iv) of the Act, 8 U.S.C. §§ 1154(a)(1)(A)(v), (B)(iv)
(2012).
3
Our interpretation of the section 212(a)(6)(A)(ii) exception does not leave aliens such
as the respondent without a possible remedy under the immigration laws. Aliens who
suffer battery or extreme cruelty from a non-lawful permanent resident or non-United
States citizen spouse, who are not VAWA self-petitioners may apply for asylum,
withholding of removal, and protection under the Convention Against Torture and Other
Cruel, Inhuman or Degrading Treatment or Punishment, adopted and opened for signature
Dec. 10, 1984, G.A. Res. 39/46, 39 U.N. GAOR Supp. No. 51, at 197, U.N. Doc.
A/RES/39/708 (1984) (entered into force June 26, 1987; for the United States Apr. 18,
1988). See Matter of A-R-C-G-, 26 I&N Dec. 388 (BIA 2014). Moreover, they would not
be prohibited from contesting the ground or grounds of removability.

136

Cite as 27 I&N Dec. 130 (BIA 2017)

Interim Decision #3904

III. CONCLUSION
Considering the language of the statute, the legislative history and overall
purpose of the VAWA, and the policy considerations raised by the DHS, we
hold that an alien who seeks to qualify for the exception to inadmissibility
under section 212(a)(6)(A)(ii) of the Act must satisfy all three subclauses of
that section, including the requirement that the alien be a VAWA
self-petitioner. Because the respondent is not a VAWA self-petitioner, she
has not established her eligibility for the exception to inadmissibility.
Therefore, the Immigration Judge improperly terminated proceedings.
Accordingly, the DHS’s appeal will be sustained, the removal proceedings
will be reinstated, and the record will be remanded to give the respondent an
opportunity to pursue any form of relief for which she may be eligible.
ORDER: The appeal of the Department of Homeland Security is
sustained, the decision of the Immigration Judge is vacated, and the removal
proceedings are reinstated.
FURTHER ORDER: The record is remanded to the Immigration
Judge for further proceedings consistent with the foregoing opinion and for
the entry of a new decision.

137

